Order filed August 8, 2019




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                  NO. 14-19-00590-CV
                                       ____________

                        IN THE INTEREST OF V.A., ET AL.


                      On Appeal from the 313th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2018-01783J

                                          ORDER

       Our review has determined that a relevant item has been omitted from the
clerk’s record. See Tex. R. App. P. 34.5(c). Accordingly, the Harris County District
Clerk is directed to file a supplemental clerk’s record no later than August 19, 2019,
containing the decree of termination. If the omitted item is not part of the case file, the
district clerk is directed to file a supplemental clerk’s record containing a certified
statement that the omitted item is not a part of the case file.

                                       PER CURIAM